IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-69,562-01


IN RE: THE HONORABLE JEANINE HOWARD,
JUDGE, CRIMINAL DISTRICT COURT NUMBER 6, DALLAS COUNTY





ON PETITION FOR WRIT OF MANDAMUS
AND MOTION FOR STAY OF PROCEEDINGS



Per Curiam. PRICE, J., would grant leave to file and file and set for submission.

ORDER


	This is a Petition for Writ of Mandamus in which Relator asks this Court to vacate an
Order of Respondent, 5th Court of Appeals, in Cause Number 05-08-00103-CV.   Leave to
file and all other motions are denied.
	IT IS SO ORDERED THIS THE 17th DAY OF MARCH, 2008.
Do Not Publish